Title: From Thomas Jefferson to Duncan Rose, 13 December 1781
From: Jefferson, Thomas
To: Rose, Duncan


        
          Dear Sir
          Richmond Dec. 13. 1781
        
        I have the pleasure of your favors of the 10th. and 13th now before me. Should the report of the Committee of Trade on your claim come on while I am here I will propose the order that the Commercial agent pay your balance on a supposition that the account does in it’s nature belong to that department. This being done it will be easy for you and he so to accomodate your matters as that any purchases you may make may be placed against his debt to you.
        The warrants for £10,000 and 11680£ which you mention to be expressed for tobacco due on public account I suppose to be in part of your salary. I am informed since I came to town that the assembly either have passed or will certainly pass an act for paying all the public debts now outstanding, with their depreciation. When this will be done is not so easy to foresee, but it gives a hope of justice some day or other. With respect to the warrant for ⅌11250 it would be just that the public should pay on this the depreciation which incurred between the 18th. of Apr. and 23d. of July, that is between it’s date and paiment had it never been paid I suppose it would come in on the footing of the two warrants first abovementioned:  but being paid, it stands in an immense croud of private losses by depreciation incurred while the treasury was without money, into which I apprehend the assembly will never enter on account of the multiplicity and intricacy of the accounts of that kind which in that case would be brought in to be overhauled. This loss therefore, however unjustly, will I fear fall on you. The depreciation from July 23. to Oct. 15., that is from your receipt of the money at the Treasury till paid to Mr. Cox for Genl. Morgan, cannot with justice be made the loss of any person but yourself unless there was any default in Mr. Smith. The paiment made on the 15th. of October to Mr. Cox (whom I understand to have been duly authorised to receive the money either for Genl. Morgan or Mr. Beall) should in honour, as it does in law, discount so much of the 15M tobacco as it was worth at that time, and of course that you are liable either in law or honour for the balance only.
        Make no apologies to me for giving me opportunities of serving you. The obligation is on my part and so will ever be deemed, as I am with very great sincerity Dr Sir Your friend & servt.,
        
          Th: Jefferson
        
      